BUTLER, District Judge.
The question presented must be decided in the respondents’ favor. The detention at Hampton Roads was not the direct result of the collision, but of the tempestuous weather which arose subsequently. It was not a probable con*665sequence of the accident, such as should have been foreseen, and is therefore too remote to be chargeable to it.
Furthermore the libelant was virtually back at the place of collision when the detention occurred. She was but eight or ten miles away, and it may be assumed that she could safely have gone this distance, especially with the aid of a tug. She did not go further doubtless because the storm forbade a continuance of her voyage to sea, and made it necessary to seek a harbor somewhere. The safest and most convenient was Hampton Hoads, and she therefore stopped here. Had she gone further down she must have returned or sought harbor elsewhere. I do not understand it to be urged that if the. storm had arisen after reaching the place of collision, or if the detention had occurred afterwards, such detention would be chargeable to tbe accident. Of course it would not be. As well might it be said that all detention on the subsequent voyage, from similar cause, (which might probably have been escaped but for the collision,) should be so charged.